Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recite a trip overview and tracking page operable to receive a selection of a pick-up and a drop-off location however, the specification discloses a destination selection page in Fig. 2 and this page does not have a trip overview and tracking feature. Also, Fig. 5, which is the trip overview and tracking page does not have any pick-up or drop-off selection features. Claims 9 and 17 are similarly rejected.
Claim 10 recites wherein the user interface is accessed via a third party
website by an application program interface. The specification is silent with regard to this limitation.
	Claim 14 recites where the vehicle is a user’s vehicle however, the specification is silent with regard to this limitation. The specification discloses transportation of vehicles, fore example, from an auction where they are purchased to a dealership for resale. This indicates that the invention is directed to the commercial transportation of vehicles and not private.
	Claim 16 recites transmitting payment to a company associated with the driver after the vehicle is dropped off. The specification is silent regarding transmitting payment to a company associated with the driver.


Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “tacking” which should be “tracking” in the last clause.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s):
1. A method of allocating a driver in a trip-scheduling system accessed via
an application program interface, the method comprising the steps of:
 	receiving, from a user, a user input at a first user interface;
 	accessing, via the application program interface and based on the user input, a
data store comprising computer-executable instructions that, when executed by a processor, perform the steps of: 
displaying a second user interface comprising:
a vehicle selection page operable to receive, from the user, an
input indicative of a vehicle for transport;
a trip overview and tracking page operable to receive a selection of
a pick-up location and a drop-off location;
determining a trip by analyzing the pick-up location and the drop-off
location; and
dynamically updating the trip overview and tacking page to reflect the driver travelling from the pick-up location to the drop-off location.

	The underlined elements of the claims are a mental process. Per MPEP 2106.04(a)(2)(III)(B), If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."); Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of "translating a functional description of a logic circuit into a hardware component description of the logic circuit" are directed to an abstract idea, because the claims "read on an individual performing the claimed steps mentally or with pencil and paper").
	The abstract idea may also be considered certain methods of organizing human activity, commercial or legal interactions including agreements in the form of contracts  as the driver is contracted to perform a task, or a sales activity.
 	This judicial exception is not integrated into a practical application because the remaining elements of the claims recite computer implementation and insignificant extra-solution activity. The computer elements being the trip scheduling system and interfaces including the associated processors, memory and instructions which operate merely to implement the abstract idea. The user input and the dynamically update trip overview and tracking page are insignificant extra-solution activities which operate to enable the system and to track the driver. Neither are necessary components of the abstract idea or make the abstract idea a practical application by any associated improvement in trip scheduling, the use of a particular machine or any meaningful limitations beyond tying the elements to a particular technological environment.

 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are mere computer implementation of the abstract idea and limitations considered insignificant extra-solution activity.

 	Claims 9 and 17 differ slightly from claim 1 and are similarly rejected. In claim 17 the claim recites providing turn-by-turn navigation to the driver but this is similarly insignificant extra-solution activity.

The closest prior art is Haque (2015/0039362) - ALLOCATION SYSTEM AND METHOD OF DEPLOYING RESOURCES.
However, this reference is by the same inventor and does not qualify as prior art.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694